DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18) in the reply filed on 8/4/21 is acknowledged.  The traversal is on the ground(s) that on the ground that combined search and examination ofthe alleged separate inventions would not be a serious burden.  This is not found persuasive because as stated in the restriction requirement the claimed product can be used by a materially different process.
The requirement is still deemed proper and is therefore made FINAL.

Claims 19-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/4/21.
Status of Claims
Claims 1-18 are pending and under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 01/22/21 and 12/08/20. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (US 2013/0206115) in view of Beeson et al. (US 2011/0247640 or 9,039,839).
	With regards to instant claim 1, Beeson teaches an oral care (see 0068) wherein the oral care comprises beet fiber material (as required by instant claims 1-2)and specifically teach treating tobacco with bleaching agents (see 0055) comprising nicotine (see 0065 and 0097, as required by instant claim 5) and a whitened tobacco material (see 0065, as required by instant claims 6-8) and further comprises water and buffering agent (see 0037 and 0067-0068, as required by instant claim 10).  With regards to instant claim 4 the oral care comprises flavorants (as required, see 0068) and further comprises a filler (as required by instant claim 11, see 0013).
	However, Beeson fails to teach that the active agent is being absorbed on to the beet material and also fails to teach instant claims 9, 12-15. Although Beeson fails to teach the release rate, the reference teaches that their product provides faster nicotine when the product has a whitened tobacco material than the un-whitened tobacco material (see 0070), thus the beet material is considered to be configured to release the active at a first rate and the filler material configured to release as at a different rate.
Thus one of ordinary skill in the art would recognize that if the same product is used the characteristics will be the same.

It would have been obvious to one of ordinary skill in the art to have combined the cited prior art to result in the instant claimed invention. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.
One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 - 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 16 of U.S. Patent Application No. 16707057. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to an oral composition comprising a whitening product (see instant claim 1 and copending claim 11) wherein the composition comprises a filler and an active agent (see copending claim 5 and instant claim 5).
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are obvious variation of each other.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/23/21